DETAILED ACTION
	This is the second office action for US Application 17/549,644 for an Integrated Bearing Assembly.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 7-9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0073773 to Grushkowitz et al. and in further view of US 2015/0316639 to Russ et al.  Regarding claim 1, Grushkowitz et al. discloses an integrated bearing assembly (see figure 2) comprising an integrated bearing support comprising at least one bearing support panel (30), and at least one side panel (32) extending away from the at least one bearing support panel.  There is at least one bearing (20A) attached to the at least one bearing support panel (30) of the integrated bearing support.  There is a shaft (16) extending through the at least one bearing configured to couple a solar module mounting structure the shaft.
Grushkowitz et al. does not disclose a solar module structure coupler coupled to the shaft and configured to couple a solar module mounting structure to the shaft.  Russ et al. discloses an integrated bearing assembly comprising a bearing (10) and a shaft (13) extending through the at least one bearing.  There is a solar module mounting structure coupler (12) coupled to the shaft and configured to couple a solar module mounting structure to the shaft.  Because both Grushkowitz et al. and Russ et al. disclose coupling means for coupling a solar module mounting structure to a shaft, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, to have substituted one means for the other, to achieve the predictable result of a solar module mounting structure coupler coupled to the shaft of Grushkowitz et al.
Grushkowitz et al. does not disclose the bearing support panel and at least one side panel as formed from a folded metal plate.  However, the decision to make two pieces integral or one-piece is a design preferences, and the material used to form the panel is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention, based on strength and cost considerations.
Regarding claim 2, the at least one bearing comprises two bearings (see paragraph 40) attached to the at least one bearing support panel of the integrated bearing support.  
Regarding claim 3, Grushkowitz et al. does not disclose the bearing as plastic.  However, the material used is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention based on cost and material strength considerations.
	Regarding claim 7, the at least one side panel (32) in the integrated bearing support comprises two side panels (one on each side of 22, 24) disposed on opposing sides of the at least one bearing support panel.  Regarding claim 8, the at least one side panel (32) in the integrated bearing support extends perpendicular to the at least one bearing support panel (30).  
Regarding claim 9, the at least one bearing support panel comprises two bearing support panels, and the at least one bearing comprises two bearings attached to the at least one bearing support panel of the integrated bearing support, the two bearings attached to respective ones of the two bearing support panels (see paragraph 40 describing multiple bearing supports across the assembly).
Regarding claim 15, Grushkowitz et al. discloses the shaft as extending along a first axis, but does not disclose the shaft as configured to flex along a second axis perpendicular with the first axis.  However, the flexibility of the shaft is dependent upon the type of material used to form the shaft.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to form the shaft of a material with some degree of flexibility along an axis perpendicular to the first axis, to prevent fracture of the shaft.

Allowable Subject Matter
Claims 4-6 and 21-24 are allowed.  Claims 10-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 19 August 2022, with respect to the rejection(s) of claim(s) 1-3, 7-9 and 15 under Grushkowitz et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grushkowitz et al. in view of Russ et al.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632